DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “predetermination of the pixel subset prior to image capture”) are not recited in the rejected claim 14.  
Claim 14 describes “a calibration process” but does not describe this process “at any point prior to image capture”. Applicant’s disclosure [0016] describes the processing of the pixel subset but does not make a specific indication of the calibration steps being performed before image capture.
Roberts teaches capturing a series of images and enhancing them using local contrast enhancement before displaying them. Kounavis teaches this at select pixel subsets, but is silent on when this step is accomplished (i.e., the calibration step). Feher discloses adjusting the camera such that it has a “wide FOV looking forward over the fuselage but slightly downward to view the wing 16 surface.”, (This is the camera calibration step) at which time the invention of Roberts in view of Kouvanis is being applied.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-13, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the target area is identified, and the predetermined pixel subset is selected and input at the video processing box, during a camera calibration process”. The original disclosure discloses in [0032]/[0043]:

    PNG
    media_image1.png
    80
    912
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    95
    933
    media_image2.png
    Greyscale

   The claim language used in the recitation of claim 1 differs from the language used in the original disclosure and does not appear to point to the same invention. Claim 1, as amended, is grammatically incorrect and leads to ambiguity in claim interpretation. As amended, Claim 1 describes the target area is identified (A), the pixel subset is selected (B), and the pixel subset is input at the processing box (C), all during the camera calibration process (A, B, and C). Without the comma following “identified”, Claim 1 describes only the pixel subset is selected and input at the processing box during a camera calibration process, and does not describe when the target area is identified.
Examiner note: The prior rejection reads on Claim 1 as disclosed in the original Claims and Specification, but does not read on the newly amended claims with new matter.
Claims 2-5, 7-13, and 21 are rejected as being dependent upon a rejected claim and failing to cure the deficiencies of said claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the target area is identified, and the predetermined pixel subset is selected and input at the video processing box, during a camera calibration process”. It is unclear what Applicant is attempting to claim. It is clear that the claim is claiming the identification of a target, and a selection and inputting of a predetermined pixel subset at a video processing box, but it is not clear what the relationship is between each component of the claim. The commas between the last segments of the claim lead to ambiguity of the claim interpretation.
Claims 2-5, 7-13, and 21 are rejected as being dependent upon a rejected claim and failing to cure the deficiencies of said claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US-2008/0063296-A1 hereinafter “Roberts”) in view of Kounavis (US-2018/0005023-A1 hereinafter “Kounavis”), and further in view of Nelson et al (US-10127783-B2 hereinafter “Nelson”).
Regarding claim 1, Roberts teaches 
A method of enhancing a portion of an aircraft digital video image in real time, the method comprising:
(Roberts, Para 2:

    PNG
    media_image3.png
    160
    901
    media_image3.png
    Greyscale
)
identifying a target area within a field of view of a camera, the target area including a least a portion of an aircraft structure and a shadowed region;
(Roberts, Para 40:

    PNG
    media_image4.png
    193
    905
    media_image4.png
    Greyscale

Roberts, Para 41:

    PNG
    media_image5.png
    130
    911
    media_image5.png
    Greyscale

Roberts, Para 51:

    PNG
    media_image6.png
    405
    916
    media_image6.png
    Greyscale

Roberts, Fig 11:

    PNG
    media_image7.png
    648
    503
    media_image7.png
    Greyscale

)
capturing an image using the camera, the image represented by a signal;
(Roberts, Para 8:

    PNG
    media_image8.png
    363
    909
    media_image8.png
    Greyscale
)
providing the signal to a video processing box;
(Roberts, Para 43:

    PNG
    media_image9.png
    207
    908
    media_image9.png
    Greyscale
)
formatting the image within the video processing box;
(Roberts, Para 38:

    PNG
    media_image10.png
    199
    914
    media_image10.png
    Greyscale
)
and applying, using a processing device, a contrast enhancement algorithm to the predetermined pixel subset to create an enhanced image.
(Roberts, Para 28:

    PNG
    media_image11.png
    74
    905
    media_image11.png
    Greyscale
)
Roberts teaches applying a contrast enhancement algorithm to create an enhanced image but does not expressly disclose:
selecting for enhancement a predetermined pixel subset corresponding to the target area;
Kounavis teaches:
selecting for enhancement a predetermined pixel subset corresponding to the target area;
(Kounavis, Para 21:

    PNG
    media_image12.png
    214
    717
    media_image12.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the methods and apparatus for digitally enhancing an image of Roberts such that the enhancement was limited to a specific neighborhood of the original image, as taught by Kounavis.
The suggestion/motivation for doing so would have been to lower computation expense and system latency.

	Roberts in view of Kounavis does not expressly disclose wherein the target area is identified, and the predetermined pixel subset is selected and input at the video processing box, during a camera calibration process.
Nelson teaches:
(Nelson, Col 27:

    PNG
    media_image13.png
    140
    634
    media_image13.png
    Greyscale

; Nelson describes allowing a user of a device to specify a zone of interest in the field of view of a camera;
	Nelson, Col 84:
	
    PNG
    media_image14.png
    149
    535
    media_image14.png
    Greyscale

;
Nelson, Fig 9M:

    PNG
    media_image15.png
    644
    931
    media_image15.png
    Greyscale
; Nelson demonstrates the selection of a zone of interest in the field of view of a camera;
Nelson, Col 10:

    PNG
    media_image16.png
    231
    637
    media_image16.png
    Greyscale

; Nelson describes the installation and configuration of the unit;)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the image enhancement methods of Roberts in view of Kounavis to select and process a zone in the field of view of a camera during calibration as taught by Nelson.
The suggestion/motivation for doing so would have been to select the desired region to be processed during installation and calibration on various types of aircraft. Image region selection may differ for varying aircraft or weather conditions and recalibration of the region may be desired.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts in view of Kounavis with Nelson to obtain the invention as specified in claim 1.


Regarding claim 2, Roberts in view of Kounavis and Nelson teaches the method of claim 1,
wherein the portion of the aircraft structure is at least partially obscured by the shadowed region.
(Roberts, Para 6:

    PNG
    media_image17.png
    234
    909
    media_image17.png
    Greyscale
)

Regarding claim 4, Roberts in view of Kounavis and Nelson teaches “The method of claim 1,”
wherein the signal is an electrical signal.
(Roberts, Para 43:

    PNG
    media_image9.png
    207
    908
    media_image9.png
    Greyscale
)

Regarding claim 7, Roberts in view of Kounavis and Nelson teaches the method of claim 1, but does not expressly disclose:
wherein formatting the image within the video processing box comprises at least one of a scaling or cropping step.
Kounavis teaches:
wherein formatting the image within the video processing box comprises at least one of a scaling or cropping step.
(Kounavis – Para 19:

    PNG
    media_image18.png
    150
    908
    media_image18.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to crop the formatted image of Roberts as taught by Kounavis.
The suggestion/motivation for doing so would have been to scale or crop the image to a desired size or resolution to best meet the needs for display to the pilots viewing the image.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts with Kounavis to obtain the invention as specified in claim 7.

Regarding claim 9, Roberts in view of Kounavis and Nelson teaches the method of claim 1,
wherein the processing device is located within the video processing box, and wherein the processing device is a field programmable gate array.
(Roberts, Para 44:

    PNG
    media_image19.png
    74
    907
    media_image19.png
    Greyscale
)

Regarding claim 10, Roberts in view of Kounavis and Nelson teaches the method of claim 1, but does not expressly disclose:
wherein the contrast enhancement algorithm is a histogram equalization algorithm.
Kounavis teaches:
wherein the contrast enhancement algorithm is a histogram equalization algorithm.
(Kounavis – Para 16:

    PNG
    media_image20.png
    90
    1065
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    278
    1084
    media_image21.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to replace the contrast enhancement of Roberts with histogram equalization contrast enhancement algorithm of Kounavis.
The suggestion/motivation for doing so would have been to improve the clarity of the objects of interest within the enhanced images.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts with Kounavis to obtain the invention as specified in claim 10.

Regarding claim 11, Roberts in view of Kounavis and Nelson teaches the method of claim 1, but does not expressly disclose:
wherein the enhanced image comprises an enhanced area corresponding to the predetermined pixel subset and the target area of the image, and wherein a contrast of the enhanced area is greater than a contrast of the target area of the image as captured by the camera.
Kounavis teaches:
wherein the enhanced image comprises an enhanced area corresponding to the predetermined pixel subset and the target area of the image, and wherein a contrast of the enhanced area is greater than a contrast of the target area of the image as captured by the camera.
(Kounavis – Para 16:

    PNG
    media_image22.png
    155
    883
    media_image22.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the methods and apparatus for digitally enhancing an image of Roberts such that the range of contrast between the region of interest and the surrounding area differed, as taught by Kounavis.
The suggestion/motivation for doing so would have been to enhance the presentation of the region of interest while minimizing the computational expense of enhancing the image.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts with Kounavis to obtain the invention as specified in claim 11.

Regarding claim 12, Roberts in view of Kounavis and Nelson teaches the method of claim 11, but does not expressly disclose:
and further comprising: blending a periphery of the of the enhanced region into adjacent portions of the enhanced image.
Kounavis teaches:
and further comprising: blending a periphery of the of the enhanced region into adjacent portions of the enhanced image.
(Kounavis – Para 27:

    PNG
    media_image23.png
    228
    894
    media_image23.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the methods and apparatus for digitally enhancing an image of Roberts such that the periphery of the enhanced region was blended into the rest of the enhance image, as taught by Kounavis.
The suggestion/motivation for doing so would have been to give the pilots a total picture of the scene in which they are viewing on the display so that they have a spatial understanding of the focused object in the enhanced region in relation to the surrounding environment.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts with Kounavis to obtain the invention as specified in claim 12.

Regarding claim 13, Roberts in view of Kounavis and Nelson teaches the method of claim 1 and further comprising:
providing the enhanced image to a video display.
(Roberts, Para 8:

    PNG
    media_image24.png
    117
    912
    media_image24.png
    Greyscale
)

Regarding claim 14, examiner’s rejection remains as applied to Claims 14 and 16 in the previous Non-Final Rejection dated 07-21-2022.

Regarding claim 15, Roberts in view of Kounavis and Nelson teaches the method of claim 14 and further comprising:
a video processing box configured to format the image; (Roberts: See arguments and citations offered above in rejecting claim 1)
but does not expressly disclose:
wherein the video processing box includes a processing device and a memory frame buffer.”
Kounavis teaches:
wherein the video processing box includes a processing device and a memory frame buffer.
(Kounavis – Para 20:

    PNG
    media_image25.png
    121
    884
    media_image25.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the methods and apparatus for digitally enhancing an image of Roberts by using a memory frame buffer and processing device were used, as taught by Kounavis.
The suggestion/motivation for doing so would have been to use inherent devices in the field of endeavor. Processing devices and memory buffers are well known in the art and are commonly found to be used in combination in the art.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts with Kounavis to obtain the invention as specified in claim 15.

Regarding claim 17, Roberts in view of Kounavis and Nelson teaches the method of claim 14,
wherein the at least one camera comprises a plurality of cameras.
(Roberts, Para 24:

    PNG
    media_image26.png
    114
    910
    media_image26.png
    Greyscale
)

Regarding claim 18, Roberts in view of Kounavis and Nelson teaches the method of claim 14,
wherein the predetermined pixel subset corresponds to a target area of the image including at least a portion of an aircraft structure and a shadowed region. (Roberts in view of Kounavis and Nelson: See arguments and citations offered above in rejecting claim 1)

Regarding claims 19-20, they recite the methods of claims 10 and 9 respectively, as a system. Roberts in view of Kounavis and Nelson discloses the system:
(Roberts, Para 2:

    PNG
    media_image3.png
    160
    901
    media_image3.png
    Greyscale
)
With respect to the remaining limitations of claims 19-20, the analyses in rejecting claims 10 and 9 are equally applicable to claims 19-20, respectively.

Regarding claim 21, Roberts in view of Kounavis and Nelson teaches the method of claim 1, wherein the calibration process occurs during installation or maintenance of the camera.
(Nelson, Col 27:

    PNG
    media_image13.png
    140
    634
    media_image13.png
    Greyscale

; Nelson describes allowing a user of a device to specify a zone of interest in the field of view of a camera;
	Nelson, Col 84:
	
    PNG
    media_image14.png
    149
    535
    media_image14.png
    Greyscale

;
Nelson, Col 10:

    PNG
    media_image16.png
    231
    637
    media_image16.png
    Greyscale

; Nelson describes the installation and configuration of the unit;)


Regarding claim 22, Roberts in view of Kounavis and Nelson teaches the system of claim 14, wherein the calibration process occurs during installation or maintenance of the at least one camera.
(Nelson, Col 27:

    PNG
    media_image13.png
    140
    634
    media_image13.png
    Greyscale

; Nelson describes allowing a user of a device to specify a zone of interest in the field of view of a camera;
	Nelson, Col 84:
	
    PNG
    media_image14.png
    149
    535
    media_image14.png
    Greyscale

;
Nelson, Col 10:

    PNG
    media_image16.png
    231
    637
    media_image16.png
    Greyscale

; Nelson describes the installation and configuration of the unit;)


Claims 3 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Kounavis and Nelson and further in view of Feher (US 4816828 A1 hereinafter “Feher”).
Regarding claim 3, Roberts in view of Kounavis and Nelson teaches the method of claim 1, but does not expressly disclose:
wherein the aircraft structure is a wing, an engine, a door, or landing gear.
Feher teaches:
wherein the aircraft structure is a wing, an engine, a door, or landing gear.
(Feher – Col 3:

    PNG
    media_image27.png
    171
    510
    media_image27.png
    Greyscale

Feher – Col 6,7:

    PNG
    media_image28.png
    52
    509
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    77
    521
    media_image29.png
    Greyscale

)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the methods and apparatus for digitally enhancing an image of Roberts in view of Kounavis and Nelson such that the specific neighborhood of the original image to be enhanced is extended to include a wing, engine, door, or landing gear, as taught by Feher.
The suggestion/motivation for doing so would have been to examine the wear on critical structures of the aircraft outside of the pilot’s usual field of view.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts in view of Kounavis and Nelson with Feher to obtain the invention as specified in claim 3.

Regarding claim 5, Roberts in view of Kounavis and Nelson teaches the method of claim 1, but does not expressly disclose:
wherein the signal comprises a first signal and a second signal;
wherein the first signal, as captured by the camera, is an electrical signal;
and wherein the second signal, as provided to the video processing box, is an optical or electromagnetic signal.
Feher teaches:
wherein the signal comprises a first signal and a second signal;
wherein the first signal, as captured by the camera, is an electrical signal;
and wherein the second signal, as provided to the video processing box, is an optical or electromagnetic signal.
(Feher – Col 6:

    PNG
    media_image30.png
    101
    511
    media_image30.png
    Greyscale

)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the methods and apparatus for digitally enhancing an image of Roberts in view of Kounavis and Nelson such that the initial electrical output of the cameras was converted to an optical or electromagnetic signal, as taught by Feher.
The suggestion/motivation for doing so would have been to increase the robustness of the signal delivery as well as possible weight savings.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts in view of Kounavis and Nelson with Feher to obtain the invention as specified in claim 5.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Kounavis and Nelson and further in view of Cros et al. (US 20160005319 A1 hereinafter “Cros”).
Regarding claim 8, Roberts in view of Kounavis and Nelson teaches the method of claim 1 but does not expressly disclose: 
and further comprising: generating a composite image from the image and at least one additional image captured by a separate camera.
Cros teaches:
and further comprising: generating a composite image from the image and at least one additional image captured by a separate camera.
(Cros – Paras: 15-17

    PNG
    media_image31.png
    236
    1127
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    138
    1121
    media_image32.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the methods and apparatus for digitally enhancing an image of Roberts in view of Kounavis and Nelson such that a composite image from the image and at least one additional image captured by a separate camera are generated, as taught by Cros.
The suggestion/motivation for doing so would have been the added robustness to the camera system as well as benefitting from an increased field of view.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Roberts in view of Kounavis and Nelson with Cros to obtain the invention as specified in claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYCHAL GIBBENS whose telephone number is (571)272-5553. The examiner can normally be reached Monday - Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYCHAL GIBBENS/Examiner, Art Unit 2662/


/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662